Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office
Action.

3. 	The present application is being examined under the pre-AIA  first to invent
provisions.

4. 	This office action is NON-FINAL.

Drawings
5. 	The Drawings filed on 02/18/21 are acceptable for examination purposes.

Specification
6. 	The Specification filed on 02/18/21 is acceptable for examination purposes.

Examiner’s Note - 35 U.S.C. §112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that 35 U.S.C. § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
Claims 1 and 8 limitations “a stream partition manager configured to,”  “stream processors of the plurality of stream processors being configured to”, “the target table configured to”,  and  “the stream partition manager is configured to” have been interpreted under 35 U.S.C. § 112(f) because they use generic placeholders, “a stream partition manager configured”, “stream processors of the plurality of stream processors being configured,” “the target table configured,” “the stream partition manager is configured” coupled with functional language “receive,” and “assign” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invokes 35 U.S.C. § 112(f), the specification was reviewed to find a description of the corresponding structure to achieve the claimed functions. Examiner found that the specification does not explicitly show a specific corresponding structure.
If Applicants wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicants must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If Applicants does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) Applicants may amend the claims so that they will clearly not invoke 35 U.S.C.§ 112(f) or present a sufficient showing that the claims recites sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. § 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections 35 U.S.C. §103
7. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.


9. 	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urman et al. (US 2021/0385169 A1) in view of SLUPIK et al. (US 2017/0293273 A1).

 	Regarding claim 1, Urman teaches system comprising: 
 	a stream partition manager configured to, (See Urman paragraph [0419], streams between clusters…partition units): 
 	partition the data packets into a number of stream partitions based at least in part on one or more criteria, (See Urman paragraph [0093], The receiver steering engine 408 classifies and performs actions on packets according to configurable rules and tables); 
 	a plurality of stream processors communicatively coupled to the stream partition manager, individual stream processors of the plurality of stream processors being configured to, (See Urman paragraph [0060], the receiver communication apparatus 124 receives two or more separate streams including the received packets 138R from the sender communication apparatus 112),
 	receive data packets from a stream partition of the number of stream partitions, (See Urman paragraph [0077], The packet streams (the plurality of modified packets 134R and the plurality of duplicate packets 136R) are each received by the receiver network interface 412);
 	process the data packets to generate multiple table entries, (See Urman paragraph [0093], The receiver steering engine 408 classifies and performs actions on packets according to configurable rules and tables. The receiver steering engine 408 determines the path of the packets through the packet processing circuitry 420); and 
 	transmit the multiple table entries in batches, (See Urman paragraph [0098], transmits multiple streams of packets (with redundancy) to the receiver device 104); and 
 	a target table communicatively coupled to the plurality of stream processors, (See Urman paragraph [0072], the sender communication apparatus 112 sends a plurality of packet streams, one each over the plurality of sender connections 212 and 214), the target table configured to receive and store the batches received from the individual stream processors, (See Urman paragraph [0102], receives streaming input data, for example, from a respective video camera 530. This input data includes a series of data segments, such as video frames or fields (e.g., of a predefined size). Each of the Tx host computers 524, 526, and 528 encapsulates the data in a stream of data packets, each having the header 310 (see FIG. 3) and a data payload stored in the payload field 308).
 	Urman does not explicitly disclose receive data packets input from a plurality of actors, the actors comprising virtual representations of physical devices.
 	However SLUPIK teaches receive data packets input from a plurality of actors, (See SLUPIK paragraph [0008], Each of the actor nodes acts upon received data packets only if a space address is received along with the data packets), the actors comprising virtual representations of physical devices, (See SLUPIK paragraph [0077], virtual keyboard—navigation on virtual keyboard displayed by other device (e.g., video monitor, set-top box, etc.).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify receive data packets input from a plurality of, the actors comprising virtual representations of physical devices of SLUPIK to modify the currently executing movement plan, in order to transmit the one or more space addresses and the data packets, (See SLUPIK Abstract).

 	Claim 11 recites the same limitations as claim 1 above. Therefore, claim 11 is rejected based on the same reasoning.

10. 	Claims 2-5, 9-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Urman et al. (US 2021/0385169 A1) in view of SLUPIK et al. (US 2017/0293273 A1) and further in view of Ranganathan et al. (US 2021/0365468 A1).

 	Regarding claim 2, Urman taught the system according to claim 1 as
described above. 
 	Urman together with SLUPIK does not explicitly disclose further comprising a plurality of staging tables interposed between the plurality of stream processors and the target table to receive the batches from Lee&Hayes PC509-324-925649 Atty Docket No. I017-0250USSUBSTITUTE SPECIFICATION (CLEAN) the individual stream processors prior to transmission to the target table, wherein individual staging tables are provided for the number of stream partitions.
 	However Ranganathan teaches further comprising a plurality of staging tables interposed between the plurality of stream processors and the target table, (See Ranganathan paragraph [0008], For each staging table, the subset of data therein is transformed and loaded, before the next subset is processed. A transform and merge process operating at the database can then be used to transform and merge the data, from each of the staging tables, to the target table), to receive the batches from Lee&Hayes PC509-324-925649 Atty Docket No. I017-0250USSUBSTITUTE SPECIFICATION (CLEAN) the individual stream processors prior to transmission to the target table, (See Ranganathan paragraph [0024], batches of data are streamed and are staged in a table in a target database, and the data is transformed and loaded on that small subset of data before the next set is processed), wherein individual staging tables are provided for the number of stream partitions, (See Ranganathan paragraph [0051], the plurality of staging tables. In this case, there can be as many staging tables as the streams).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising a plurality of staging tables interposed between the plurality of stream processors and the target table to receive the batches from  the individual stream processors prior to transmission to the target table, wherein individual staging tables are provided for the number of stream partitions of Ranganathan to modify the currently executing movement plan, in order to transform and merge the data, from each of the staging tables, to the target table, (See Ranganathan [0008]).

 	Claim 16 recites the same limitations as claim 2 above. Therefore, claim 16 is rejected based on the same reasoning.

 	Regarding claim 3, Urman taught the system according to claim 2 as
described above. 
 	Urman together with SLUPIK does not explicitly disclose further comprising a merge manager interposed between the plurality of staging tables and the target table to coordinate, uploading of the batches from individual staging tables of the plurality of staging tables to the target table.
 	However Ranganathan teaches further comprising a merge manager interposed between the plurality of staging tables and the target table to coordinate, (See Ranganathan paragraph [0051], the plurality of staging tables. In this case, there can be as many staging tables as the streams. The use of a single transform and merge process per target table), uploading of the batches from individual staging tables, (See Ranganathan paragraph [0043], upload the data in the data buffer to a staging table in the database cloud service), of the plurality of staging tables to the target table, (See Ranganathan paragraph [0048], the data in the plurality of staging tables into the target table).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising a merge manager interposed between the plurality of staging tables and the target table to coordinate, uploading of the batches from individual staging tables, f the plurality of staging tables to the target table of Ranganathan to modify the currently executing movement plan, in order to transform and merge the data, from each of the staging tables, to the target table, (See Ranganathan [0008]).

 	Regarding claim 4, Urman taught the system according to claim 2 as
described above. 
 	Urman together with SLUPIK does not explicitly disclose wherein the plurality of staging tables and the target table, include a same database schema. 
 	However Ranganathan teaches wherein the plurality of staging tables and the target table, (See Ranganathan paragraph [0048], the data in the plurality of staging tables into the target table), include a same database schema, (See Ranganathan paragraph [0015], a cloud database…schemas).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the plurality of staging tables and the target table of Ranganathan to modify the currently executing movement plan, in order to transform and merge the data, from each of the staging tables, to the target table, (See Ranganathan [0008]).

 	Claim 17 recites the same limitations as claim 4 above. Therefore, claim 17 is rejected based on the same reasoning.

	Regarding claim 5, Urman taught the system according to claim 2 as
described above. 
 	Urman together with SLUPIK does not explicitly disclose wherein the plurality of staging tables are updated in first batches at a first frequency and the target table is updated in second batches at a second frequency, the second frequency being different than the first frequency.
 	However Ranganathan teaches wherein the plurality of staging tables are updated in first batches at a first frequency and the target table is updated in second batches at a second frequency, (See Ranganathan paragraph [0049], the transform and merge process for the target table is controlled by a semaphore, data batches from only one staging table can be transformed and loaded into the target table at any given time, to avoid parallel updating of the target table with data from multiple staging tables), the second frequency being different than the first frequency, (See Ranganathan paragraph [0056], the data set/batches can be stored momentarily in the plurality of data buffers before being written in a plurality of parallel data streams into the staging tables by the plurality of writers).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the plurality of staging tables are updated in first batches at a first frequency and the target table is updated in second batches at a second frequency, the second frequency being different than the first frequency of Ranganathan to modify the currently executing movement plan, in order to transform and merge the data, from each of the staging tables, to the target table, (See Ranganathan [0008]).

 	Claim 18 recites the same limitations as claim 5 above. Therefore, claim 18 is rejected based on the same reasoning.

 	Regarding claim 9, Urman teaches a method comprising: 
 	with a stream partition manager, See Urman paragraph [0419], streams between clusters…partition units): 
 	partitioning the data packets into a number of stream partitions based at least in part on one or more criteria, (See Urman paragraph [0093], The receiver steering engine 408 classifies and performs actions on packets according to configurable rules and tables); 
 	with individual ones of a plurality of stream processors communicatively coupled to the stream partitions, (See Urman paragraph [0060], the receiver communication apparatus 124 receives two or more separate streams including the received packets 138R from the sender communication apparatus 112), 
 	receiving the data packets from a stream partition of the number of stream partitions, (See Urman paragraph [0077], The packet streams (the plurality of modified packets 134R and the plurality of duplicate packets 136R) are each received by the receiver network interface 412); 
 	processing the data packets to generate multiple table entries, (See Urman paragraph [0093], The receiver steering engine 408 classifies and performs actions on packets according to configurable rules and tables. The receiver steering engine 408 determines the path of the packets through the packet processing circuitry 420); and 
 	transmitting the multiple table entries in batches, (See Urman paragraph [0098], transmits multiple streams of packets (with redundancy) to the receiver device 104),
 	receiving the batches from the individual ones of the plurality of stream processors, (See Urman paragraph [0102], receives streaming input data, for example, from a respective video camera 530. This input data includes a series of data segments, such as video frames or fields (e.g., of a predefined size). Each of the Tx host computers 524, 526, and 528 encapsulates the data in a stream of data packets, each having the header 310 (see FIG. 3) and a data payload stored in the payload field 308).
 	 Urman does not explicitly disclose receiving data packets input from a plurality of actors, the actors comprising virtual representations of physical devices.
 	However SLUPIK teaches receiving data packets input from a plurality of actors, (See SLUPIK paragraph [0008], Each of the actor nodes acts upon received data packets only if a space address is received along with the data packets), the actors comprising virtual representations of physical devices, (See SLUPIK paragraph [0077], virtual keyboard—navigation on virtual keyboard displayed by other device (e.g., video monitor, set-top box, etc.); and 
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify receiving data packets input from a plurality of actors, the actors comprising virtual representations of physical devices of SLUPIK to modify the currently executing movement plan, in order to transmit the one or more space addresses and the data packets, (See SLUPIK Abstract).
 	Urman together with SLUPIK does not explicitly disclose with a plurality of staging tables, wherein individual ones of the plurality of staging tables are provided for the number of stream partitions; and Lee&Hayes PC509-324-925651 Atty Docket No. I017-0250USSUBSTITUTE SPECIFICATION (CLEAN)with a target table communicatively coupled to the plurality of staging tables, receiving and storing the batches, from individual staging tables of the plurality of staging tables.
 	However Ranganathan teaches with a plurality of staging tables, (See Ranganathan paragraph [0048], the data in the plurality of staging tables into the target table), wherein individual ones of the plurality of staging tables are provided for the number of stream partitions; (See Ranganathan paragraph [0008], Each stream can be associated with a separate staging table in the database), and Lee&Hayes PC509-324-925651 Atty Docket No. I017-0250USSUBSTITUTE SPECIFICATION (CLEAN)with a target table communicatively coupled to the plurality of staging tables, (See Ranganathan paragraph [0008], For each staging table, the subset of data therein is transformed and loaded, before the next subset is processed. A transform and merge process operating at the database can then be used to transform and merge the data, from each of the staging tables, to the target table), receiving and storing the batches, (See Ranganathan paragraph [0040], data received from the data source can be transmitted in batches 205 to the middle-tier/application server, and stored in memory 107), from individual staging tables of the plurality of staging tables, (See Ranganathan paragraph [0008], Each stream can be associated with a separate staging table in the database).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify with a plurality of staging tables, wherein individual ones of the plurality of staging tables are provided for the number of stream partitions; and Lee&Hayes PC509-324-925651 Atty Docket No. I017-0250USSUBSTITUTE SPECIFICATION (CLEAN)with a target table communicatively coupled to the plurality of staging tables, receiving and storing the batches, from individual staging tables of the plurality of staging tables of Ranganathan to modify the currently executing movement plan, in order to transform and merge the data, from each of the staging tables, to the target table, (See Ranganathan [0008]).

	Regarding claim 10, Urman taught the method according to claim 9 as
described above. 
 	Urman together with SLUPIK does not explicitly further comprising, with a merge manager interposed between the plurality of staging tables and the target table, coordinating uploading of the batches from plurality of staging tables to the target table.
 	However Ranganathan teaches further comprising, with a merge manager interposed between the plurality of staging tables and the target table, (See Ranganathan paragraph [0051], the plurality of staging tables. In this case, there can be as many staging tables as the streams. The use of a single transform and merge process per target table), coordinating uploading of the batches from plurality of staging tables to the target table, (See Ranganathan paragraph [0048], the data in the plurality of staging tables into the target table).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising, with a merge manager interposed between the plurality of staging tables and the target table, coordinating uploading of the batches from plurality of staging tables to the target table of Ranganathan to modify the currently executing movement plan, in order to transform and merge the data, from each of the staging tables, to the target table, (See Ranganathan [0008]).

 	Regarding claim 15, Urman teaches a non-transitory computer-readable medium storing instructions that, when executed, causes a processor to perform operations, comprising: 
 	with a stream partition manager, (See Urman paragraph [0419], streams between clusters…partition units): and partitioning the data packets into a number of stream partitions based at least in part on one or more criteria, (See Urman paragraph [0093], The receiver steering engine 408 classifies and performs actions on packets according to configurable rules and tables)
 	with individual ones of a plurality of stream processors communicatively coupled to the stream partitions, (See Urman paragraph [0060], the receiver communication apparatus 124 receives two or more separate streams including the received packets 138R from the sender communication apparatus 112),
 	receiving the data packets from a stream partition of the number of stream partitions, (See Urman paragraph [0077], The packet streams (the plurality of modified packets 134R and the plurality of duplicate packets 136R) are each received by the receiver network interface 412);
 	processing the data packets to generate multiple table entries, (See Urman paragraph [0093], The receiver steering engine 408 classifies and performs actions on packets according to configurable rules and tables. The receiver steering engine 408 determines the path of the packets through the packet processing circuitry 420); and 
 	transmitting the multiple table entries in batches, (See Urman paragraph [0098], transmits multiple streams of packets (with redundancy) to the receiver device 104); with a merge manager: receiving the batches from the stream processors, (See Urman paragraph [0060], receiver communication apparatus 124 receives two or more separate streams including the received packets 138R from the sender communication apparatus); and with a target table communicatively coupled to the merge manager, (See Urman paragraph [0072], the sender communication apparatus 112 sends a plurality of packet streams, one each over the plurality of sender connections 212 and 214), 
 	receiving and storing the batches received from individual stream processors of the plurality of stream processors, (See Urman paragraph [0102], receives streaming input data, for example, from a respective video camera 530. This input data includes a series of data segments, such as video frames or fields (e.g., of a predefined size). Each of the Tx host computers 524, 526, and 528 encapsulates the data in a stream of data packets, each having the header 310 (see FIG. 3) and a data payload stored in the payload field 308).
 	Urman does not explicitly disclose receiving data packets input from a plurality of actors, the actors comprising virtual representations of physical devices.
 	However SLUPIK teaches receiving data packets input from a plurality of actors, (See SLUPIK paragraph [0008], Each of the actor nodes acts upon received data packets only if a space address is received along with the data packets), the actors comprising virtual representations of physical devices, (See SLUPIK paragraph [0077], virtual keyboard—navigation on virtual keyboard displayed by other device (e.g., video monitor, set-top box, etc.).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify the actors comprising virtual representations of physical devices of SLUPIK to modify the currently executing movement plan, in order to transmit the one or more space addresses and the data packets, (See SLUPIK Abstract).
 	Urman together with SLUPIK does not explicitly disclose coordinating uploading of the batches.Lee&Hayes PC509-324-925653 Atty Docket No. I017-0250USSUBSTITUTE SPECIFICATION (CLEAN)
 	However Ranganathan teaches coordinating uploading of the batches, (See Ranganathan paragraph [0043], upload the data in the data buffer to a staging table in the database cloud service).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify coordinating uploading of the batches of Ranganathan to modify the currently executing movement plan, in order to transform and merge the data, from each of the staging tables, to the target table, (See Ranganathan [0008]).

11. 	Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urman et al. (US 2021/0385169 A1) in view of SLUPIK et al. (US 2017/0293273 A1) and further in view of CLEBSCH et al. (US 2020/0004510 A1).

 	Regarding claim 6, Urman taught the system according to claim 1 as
described above. 
 	Urman together with SLUPIK does not explicitly disclose wherein the target table is a first target table and is associated with a first application running on at least some of the plurality of actors, the system further comprising a second target table associated with a second application running on at least some of the plurality of actors, the second application being different than the first application.  
 	However CLEBSCH teaches wherein the target table is a first target table and is associated with a first application running on at least some of the plurality of actors; (See CLEBSCH paragraph [0035], a first table for instance may map identifiers to employees' names and a second table may map the identifiers to the employees' jobs), the system further comprising a second target table associated with a second application running on at least some of the plurality of actors, (See CLEBSCH paragraph [0035], a second table may map the identifiers to the employees' jobs. Identifier 1 may map “Susan” to her job “Greengrocer”. Actor A2 may be responsible for modifying the first table whilst actor A3 may be responsible for modifying the second table), the second application being different than the first application, (See CLEBSCH paragraph [0035], each actor operates on its respective tables in separate atomic transactions).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the target table is a first target table and is associated with a first application running on at least some of the plurality of actors, the system further comprising a second target table associated with a second application running on at least some of the plurality of actors, the second application being different than the first application of  CLEBSCH in order to generate a wrapped message to be transmitted from a transmitting actor to multiple recipient actors (See CLEBSCH [0009]).

 	Claim 19 recites the same limitations as claim 6 above. Therefore, claim 19 is rejected based on the same reasoning.

 	Regarding claim 14, Urman taught the method of claim 9 as
described above. 
	Urman together with SLUPIK does not explicitly disclose wherein the target table includes: Lee&Hayes PC 509-324-925652 Atty Docket No. 101 7-02501JSSUBSTITUTE SPECIFICATION (CLEAN)a first target table associated with a first application running on at least some of the plurality of actors; and a second target table associated with a second application running on at least some of the plurality of actors, the second application being different than the first application.
 	However Barrett teaches wherein the target table includes: Lee&Hayes PC 509-324-925652 Atty Docket No. 101 7-02501JSSUBSTITUTE SPECIFICATION (CLEAN)a first target table associated with a first application running on at least some of the plurality of actors; (See CLEBSCH paragraph [0035], a first table for instance may map identifiers to employees' names and a second table may map the identifiers to the employees' jobs), and a second target table associated with a second application running on at least some of the plurality of actors, (See CLEBSCH paragraph [0035], a second table may map the identifiers to the employees' jobs. Identifier 1 may map “Susan” to her job “Greengrocer”. Actor A2 may be responsible for modifying the first table whilst actor A3 may be responsible for modifying the second table), the second application being different than the first application, (See CLEBSCH paragraph [0035], each actor operates on its respective tables in separate atomic transactions).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the target table includes: a first target table associated with a first application running on at least some of the plurality of actors; and a second target table associated with a second application running on at least some of the plurality of actors, the second application being different than the first application of  CLEBSCH in order to generate a wrapped message to be transmitted from a transmitting actor to multiple recipient actors (See CLEBSCH [0009]).

12. 	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Urman et al. (US 2021/0385169 A1) in view of SLUPIK et al. (US 2017/0293273 A1) and further in view of Barrett; et al. (US 2014/0167976 A1).

 	Regarding claim 7, Urman taught the system according to claim 1 as
described above. 
 	Urman together with SLUPIK does not explicitly disclose wherein the physical devices comprise metrology devices.  
 	However Barrett teaches wherein the physical devices comprise metrology devices, See Barrett paragraph [0017], a network communication device 202 and a metrology sensor 204).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the physical devices comprise metrology devices of Barrett to modify wherein the physical devices comprise metrology devices in order to perform operations on the processed metrology data in the register processing unit, (See Barrett [0015]).

 	Claim 12 recites the same limitations as claim 7 above. Therefore, claim 12 is rejected based on the same reasoning.


13. 	Claims 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urman et al. (US 2021/0385169 A1) in view of SLUPIK et al. (US 2017/0293273 A1) and further in view of Branson et al. (US 2016/0364403 A1).

 	Regarding claim 8, Urman taught the system according to claim 1 as
described above. 
 	Urman together with SLUPIK does not explicitly disclose wherein: the stream partition manager is configured to assign a stream identifier (ID) to each actor of the plurality of actors, the stream ID identifying a respective one of the stream partitions to which the respective actor is assigned; and each actor of the plurality of actors writes data to the respective one of the stream partitions based on their respectively assigned stream IDs.
 	However Branson teaches wherein: the stream partition manager is configured to assign a stream identifier (ID) to each actor of the plurality of actors, (See Branson paragraph [0004], The tuple identifier may associate the first stream application actor to each tuple in the second series. A second stream application actor may receive the second series of tuples), the stream ID identifying a respective one of the stream partitions to which the respective actor is assigned; (See Branson paragraph [0066], Tuple IDs may be assigned to a tuple when the tuple is generated by a stream operator or at another time. For example, the source 702 may assign a tuple ID to the first tuple T11, and the first stream operator OP11 may assign a tuple ID to the second tuple T1111a. The tuple IDs may be used by the stream application actors including a stream manager) and each actor of the plurality of actors writes data to the respective one of the stream partitions based on their respectively assigned stream IDs, (See Branson paragraph [0072], the tuple ID assigned in operation 804 may apply to all stream application actors (e.g., stream operators and processing elements)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein: the stream partition manager is configured to assign a stream identifier (ID) to each actor of the plurality of actors, the stream ID identifying a respective one of the stream partitions to which the respective actor is assigned; and each actor of the plurality of actors writes data to the respective one of the stream partitions based on their respectively assigned stream IDs of Branson to modify the currently executing movement plan, in order to analyze large amounts of streaming data efficiently or in real time, (See Branson [0002]).

 	Regarding claim 13, Urman taught computer-readable medium of claim 9 as
described above. 
	Urman together with SLUPIK does not explicitly disclose further comprising: with the stream partition manager, assigning a stream identifier (ID) to each actor of the plurality of actors, the stream ID identifying a respective stream partition to which a respective actor one of the plurality of actors is assigned; and with each respective actor, writing data to the respective stream partition associated with the stream ID assigned to the respective actor.  
 	However Branson teaches further comprising: with the stream partition manager, assigning a stream identifier (ID) to each actor of the plurality of actors, (See Branson paragraph [0004], The tuple identifier may associate the first stream application actor to each tuple in the second series. A second stream application actor may receive the second series of tuples), the stream ID identifying a respective stream partition to which a respective actor one of the plurality of actors is assigned; (See Branson paragraph [0066], Tuple IDs may be assigned to a tuple when the tuple is generated by a stream operator or at another time. For example, the source 702 may assign a tuple ID to the first tuple T11, and the first stream operator OP11 may assign a tuple ID to the second tuple T1111a. The tuple IDs may be used by the stream application actors including a stream manager) and with each respective actor, writing data to the respective stream partition associated with the stream ID assigned to the respective actor, (See Branson paragraph [0072], the tuple ID assigned in operation 804 may apply to all stream application actors (e.g., stream operators and processing elements)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising: with the stream partition manager, assigning a stream identifier (ID) to each actor of the plurality of actors, the stream ID identifying a respective stream partition to which a respective actor one of the plurality of actors is assigned; and with each respective actor, writing data to the respective stream partition associated with the stream ID assigned to the respective actor of Branson to modify the currently executing movement plan, in order to analyze large amounts of streaming data efficiently or in real time, (See Branson [0002]).

	Regarding claim 20, Urman taught computer-readable medium of claim 15 as
described above. 
 	Urman together with SLUPIK does not explicitly disclose wherein the operations further comprise: with the stream partition manager, assigning a stream identifier (ID) to each actor of the plurality of actors, the stream ID identifying a respective stream partition to which a respective actor of the plurality of actors is assigned; and with each respective actor, writing data to the respective stream partition associated with the stream ID assigned to the respective actor.
 	However Branson teaches wherein the operations further comprise: with the stream partition manager, assigning a stream identifier (ID) to each actor of the plurality of actors, (See Branson paragraph [0004], The tuple identifier may associate the first stream application actor to each tuple in the second series. A second stream application actor may receive the second series of tuples), the stream ID identifying a respective stream partition to which a respective actor of the plurality of actors is assigned; (See Branson paragraph [0066], Tuple IDs may be assigned to a tuple when the tuple is generated by a stream operator or at another time. For example, the source 702 may assign a tuple ID to the first tuple T11, and the first stream operator OP11 may assign a tuple ID to the second tuple T1111a. The tuple IDs may be used by the stream application actors including a stream manager) and with each respective actor, writing data to the respective stream partition associated with the stream ID assigned to the respective actor, (See Branson paragraph [0072], the tuple ID assigned in operation 804 may apply to all stream application actors (e.g., stream operators and processing elements)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the operations further comprise: with the stream partition manager, assigning a stream identifier (ID) to each actor of the plurality of actors, the stream ID identifying a respective stream partition to which a respective actor of the plurality of actors is assigned; and with each respective actor, writing data to the respective stream partition associated with the stream ID assigned to the respective actor of Branson to modify the currently executing movement plan, in order to analyze large amounts of streaming data efficiently or in real time, (See Branson [0002]).

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	BEN ZE'EV et al. (US 20220083566 A1), The system includes a processor and a computer readable medium operably coupled thereto, to perform table updating operations which include accessing a first staging data table comprising a plurality of records that was generated by the micro-batch manager for a first destination table of the data tables for the data warehouse, reading a merge instruction column of the first staging data table for the plurality of records.
 	Smith (US 2017/0316444 A1) method for generating at least one media transaction recommendation for use in advertising a product or service, includes updating, at an approximately continuous rate or by batch, attributes data of a plurality of media events into a staging table in a database on a data storage device.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163